Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-cr-20137-BLOOM

 UNITED STATES OF AMERICA,

           Plaintiff,

 v.

 MICHAEL WILLIAMS,

       Defendant.
 ______________________________/

                          ORDER ON MOTION TO EXCLUDE EVIDENCE
                        PURSUANT TO FEDERAL RULE OF EVIDENCE 404(b)

           THIS CAUSE is before the Court upon the Defendant Michael Williams’s (“Defendant”

 or “Williams”) Motion to Exclude Evidence Pursuant to Federal Rule of Evidence 404(b), ECF

 No. [33] (“Motion”). The Government filed a Response, ECF No. [36], to which Defendant filed

 a Reply, ECF No. [40]. The Court has considered the Motion, all opposing and supporting

 submissions, the record in this case, the applicable law, and is otherwise fully advised. For reasons

 that follow, the Motion is granted in part and denied in part.

      I.       BACKGROUND

           On March 9, 2021, Defendant was charged by Indictment with conspiracy to possess with

 intent to distribute a controlled substance in violation of 21 U.S.C. § 846 (Count I) and attempt to

 possess with intent to distribute a controlled substance in violation of 21 U.S.C. § 846 (Count II).

 ECF No. [12]. The controlled substance allegedly involved in this case is methamphetamine.

           According to the Government, the underlying facts are as follow. In early February 2021,

 law enforcement identified a package sent from Southern California to an address in Miami

 suspected of containing narcotics. The package was sent to an address belonging to Defendant’s
Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 2 of 12

                                                                 CASE NO. 21-cr-20137-BLOOM


 co-conspirator, Michelle Berry (“Berry”), who was already under investigation for drug

 trafficking. After obtaining a search warrant, law enforcement discovered 1,335 grams of a mixture

 and substance containing methamphetamine. Law enforcement thereafter obtained a tracking

 warrant for the package and an anticipatory search warrant for Berry’s home. Several days later,

 law enforcement conducted a controlled delivery by installing electronic tracking devices onto the

 package now containing “sham” methamphetamine and placed it outside of Berry’s home. Berry

 retrieved the package and took it inside. Approximately one hour later, Defendant arrived at

 Berry’s home.

          A short time later, law enforcement received a signal alerting that the package had been

 opened. When law enforcement officers thereafter knocked and announced their presence,

 Defendant tried to jump out of a window, and when requested that he stop, he pulled himself back

 inside the home. The officer who requested Defendant stop also observed him throwing the sham

 methamphetamine out of the same window. Law enforcement then proceeded to execute the search

 warrant, which revealed drug paraphernalia, and they discovered Defendant in bed hiding under

 the covers in the master bedroom. When interviewed after his arrest, Defendant claimed to have

 met Berry days before and that he did not know anything about “whatever she had going on.”

          Berry pleaded guilty to Count I of the indictment and is awaiting sentencing. Defendant

 has pleaded not guilty and his trial is scheduled to take place on October 25, 2021. The Government

 seeks to introduce at trial two of Defendant’s prior convictions for possessing controlled

 substances with the intent to distribute. The instant Motion seeks to exclude such evidence under

 Rule 404(b).

    II.      LEGAL STANDARD

          Rule 404(b) prohibits evidence of another crime, wrong, or act to prove a person’s character



                                                   2
Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 3 of 12

                                                                     CASE NO. 21-cr-20137-BLOOM


 to show action in conformity with that character. Specifically, the Rule prohibits the use of

 “[e]vidence of any other crime, wrong, or act . . . to prove a person’s character in order to show

 that on a particular occasion the person acted in accordance with the character.” Fed. R. Evid.

 404(b)(1). Such evidence may be admissible, however, to prove “motive, opportunity, intent,

 preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid.

 404(b).

            “To be admissible, the Rule 404(b) evidence (1) must be relevant to an issue other than the

 defendant’s character, (2) there must be sufficient proof to allow a jury to find that the defendant

 committed the extrinsic act, and (3) the evidence must possess probative value that is not

 substantially outweighed by its undue prejudice, and that the evidence must meet the other

 requirements of Rule 403.” United States v. Sanders, 668 F.3d 1298, 1314 (11th Cir. 2012)

 (quoting United States v. Miller, 959 F.2d 1535, 1538 (11th Cir. 1992)); see also United States v.

 Matthews, 431 F.3d 1296, 1310-1311 (11th Cir. 2005) (citing United States v. Beechum, 582 F.2d

 898 (5th Cir. 1978)).

            Through this lens, the Court considers the Motion.

     III.      DISCUSSION

            Defendant requests that the Court exclude evidence of his 2003 and 2011 convictions

 because their age and factual dissimilarity render them minimally probative and highly

 prejudicial.1 In response, the Government asserts that the evidence of the two prior convictions is

 relevant and admissible under Rule 404(b) as evidence of intent, knowledge, and that his conduct

 in this case was not the result of a mistake or accident. Specifically, the Government intends to



 1
   Defendant also requests that the Court exclude evidence of his 1995 conviction for possession with intent
 to sell or deliver cocaine. However, the Government responds that it is only seeking to introduce evidence
 of the 2003 and 2011 convictions. See ECF No. [36] at 4.

                                                     3
Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 4 of 12

                                                                   CASE NO. 21-cr-20137-BLOOM


 introduce Defendant’s 2011 conviction for possession with intent to distribute cocaine and a 2003

 conviction for possession with intent to sell or deliver cocaine.

        A. Relevance

        In a drug conspiracy case, “a not guilty plea renders the defendant’s intent a material issue.”

 Matthews, 431 F.3d at 1311; see also United States v. Smith, 741 F.3d 1211, 1225 (11th Cir. 2013)

 (stating that “there is ample precedent in this circuit finding that a not guilty plea in a drug

 conspiracy case makes intent a material issue and opens the door to admission of prior drug-related

 offenses as highly probative, and not overly prejudicial, evidence of a defendant’s intent.” (quoting

 United States v. Calderon, 127 F.3d 1314, 1332 (11th Cir. 1997) (cleaned up))).

        At the outset, the Court notes that under applicable case law, the first prong of the inquiry

 with respect to admissibility of the prior convictions under Rule 404(b) is satisfied here. In

 Matthews, the Eleventh Circuit concluded that the trial court had not abused its discretion in

 determining that the defendant’s prior arrest for distribution of cocaine was relevant to the intent

 at issue in the crime charged, which was conspiracy to distribute cocaine. The Eleventh Circuit

 noted that “circuit precedent regards virtually any prior drug offense as probative of the intent to

 engage in a drug conspiracy.” 431 F.3d at 1311.

        Nevertheless, Defendant advocates for a narrow interpretation of Eleventh Circuit

 precedent, relying upon Judge Tjoflat’s special concurrence in Matthews. Judge Tjoflat wrote

 “separately to express [his] view that the circuit’s doctrine with respect to admission of Rule 404(b)

 evidence in conspiracy cases has evolved into one that undermines Rule 404(b) itself and

 represents a perversion of the origins of the circuit’s doctrine in this context.” Id. at 1313. Of note,

 Judge Tjoflat observed that “the mental states involved in the substantive drug offenses have very

 little to do with a defendant’s mental state regarding an agreement to conspire . . . [and thus that]



                                                    4
Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 5 of 12

                                                                  CASE NO. 21-cr-20137-BLOOM


 [i]f . . . intent to conspire cannot be inferred from proof of the underlying drug offense, it strains

 credulity to presume that a prior, unrelated drug offense might be at all probative of one’s current

 intent to conspire.” Id. at 1317. Defendant argues that, following Judge Tjoflat’s reasoning,

 evidence of his prior convictions is relevant only to show a defendant’s intent to commit the target

 of the conspiracy and the substantive offense allegedly attempted.

        While the Court acknowledges the reasoning of the special concurrence in Matthews, Judge

 Tjoflat himself recognized that in spite of his views, he was bound to concur in the court’s

 judgment because the state of the law is that “in any conspiracy case where the defendant has

 pleaded not guilty and has not stipulated to intent, any prior act that has anything to do with the

 object of the conspiracy is deemed probative of the intent to engage in the conspiracy.” Id. at 1320.

 Indeed, the law in this circuit dictates that where a defendant pleads not guilty to a conspiracy

 charge, his intent is a material issue and evidence of prior drug dealings is relevant to the intent to

 distribute a controlled substance and involvement in a conspiracy. See Sanders, 668 F.3d at 1314;

 Smith, 741 F.3d at 1225.

        As such, the Court applies the majority, and controlling, view and determines Defendant’s

 prior convictions are relevant to the issue of intent regarding the offenses charged in this case.

 Therefore, the first prong of the 404(b) inquiry—relevance—is satisfied.

        B. Sufficiency of proof that the defendant committed the extrinsic act

        The second prong the Court must consider is whether there is sufficient proof to allow a

 jury to find that the Defendant committed the extrinsic act. The Government seeks to introduce

 certified copies of Defendant’s 2003 and 2011 convictions to establish that he is the person

 convicted in the prior cases. Defendant concedes that because the Government intends to introduce

 convictions, the second prong is satisfied. Indeed, “[i]t is elementary that a conviction is sufficient



                                                   5
Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 6 of 12

                                                                 CASE NO. 21-cr-20137-BLOOM


 proof that [the defendant] committed the prior act.” Calderon, 127 F.3d at 1332 (citation omitted).

 Accordingly, the Court finds that the second prong with respect to admissibility is also satisfied.

         C. Probative value versus unfair prejudice

         The Court next considers the third prong—whether the probative value of Defendant’s

 prior convictions is substantially outweighed by a danger of unfair prejudice. “Rule 403 is an

 extraordinary remedy which the district court should invoke sparingly, and the balance should be

 struck in favor of admissibility.” United States v. Patrick, 513 F. App’x 882, 886 (11th Cir. 2013)

 (citing United States v. Lopez, 649 F.3d 1222, 1247 (11th Cir. 2011) and United States v. Alfaro-

 Moncada, 607 F.3d 720, 734 (11th Cir. 2010)). In conducting this balancing, apart from whether

 the issue of intent is contested, the court considers prosecutorial need, “the overall similarity of

 the charged and extrinsic offenses, and the temporal proximity between the charged and extrinsic

 offenses.” United States v. Edouard, 485 F.3d 1324, 1345 (11th Cir. 2007); Calderon, 127 F.3d at

 1332.

         Defendant argues that evidence of his 2003 and 2011 convictions should be excluded

 because the convictions are too old and are too factually dissimilar to be sufficiently probative. As

 such, Defendant contends that the danger of unfair prejudice is that a jury would view these past

 convictions as evidence of bad character or propensity to deal drugs. As a result, the jury may

 convict the Defendant based on the prohibited inference that because he was convicted of drug

 crimes in the past, he likely committed the drug crimes charged here.

         In response, the Government asserts that each prior conviction falls within the range of

 prior admissible convictions under Eleventh Circuit precedent, that Defendant’s prior convictions

 for possession of a controlled substance with the intent to distribute contain the same state of mind

 as the offenses charged in this case—the intent to distribute—and are therefore highly probative,



                                                  6
Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 7 of 12

                                                                CASE NO. 21-cr-20137-BLOOM


 and the prior convictions are also highly probative evidence against Defendant’s likely “mere

 presence” defense by showing an absence of mistake or accident.

        The Court considers each argument in turn.

            i. Temporal proximity

        The Court agrees with Defendant that the 2003 conviction is too remote. Although it falls

 within the permissible age range of prior convictions under circuit precedent, the Eleventh Circuit

 has also noted that it “has refrained from adopting a bright-line rule with respect to temporal

 proximity because decisions as to impermissible remoteness are so fact-specific that a generally

 applicable litmus test would be of dubious value.” Matthews, 431 F.3d at 1311 (quoting United

 States v. Pollock, 926 F.2d 1044, 1048 (11th Cir. 1991) (quotations omitted)). “[T]he more time

 separating the charged and prior offense, the less probative value can be assigned the extrinsic

 evidence.” United States v. Cardenas, 895 F.2d 1338, 1344 (11th Cir. 1990) (citation omitted).

        Here, the Court finds that a conviction eighteen (18) years ago for sale or delivery of crack

 cocaine is too remote to be probative of the Defendant’s intent or mens rea for the current charges

 against him. In addition, the Court is not persuaded by the Government’s suggestion that the

 remoteness is diminished because Defendant was incarcerated for the majority of the time since

 he committed the 2003 offense, relying on United States v. LeCroy, 441 F.3d 914, 926 (11th Cir.

 2006). In LeCroy, the court determined that a ten-year time period between the prior crimes and

 the charged crimes was diminished not only because the defendant was incarcerated for most of

 that time, but also because the charged crime was committed very soon after the defendant’s

 release from prison. Id. Here, the Government has made no such assertion with respect to the

 timing of Defendant’s involvement in the charged crimes, and the 2003 conviction is almost twice

 as old as the prior crimes in LeCroy. Accordingly, the Court determines that Defendant’s 2003



                                                 7
Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 8 of 12

                                                                     CASE NO. 21-cr-20137-BLOOM


 conviction is not admissible in this case.

         The Court, however, cannot draw the same conclusion with respect to the age of

 Defendant’s 2011 conviction. The Government asserts, and Defendant does not dispute, that he

 was incarcerated for most of the time since he committed the 2011 offenses. Indeed, Defendant

 served a sentence of 77 months and was released to begin a 4-year term of supervised release on

 March 15, 2017. See Case No. 11-cr-20444-MGC.2 The instant offense is alleged to have taken

 place on February 10, 2021. Here, as in LeCroy, the Court finds that the ten-year time period

 between the 2011 conviction and the charged offenses is diminished because Defendant allegedly

 committed the instant offense less than three years following his release from custody and during

 his term of supervised release in the 2011 case. As such, the Court finds that Defendant’s 2011

 conviction is not too remote.

             ii. Factual dissimilarity

         Nevertheless, Defendant argues that the 2011 conviction should be excluded because it is

 too factually dissimilar to the offenses charged in this case and the risk of unfair prejudice

 outweighs its probative value. Indeed, “[t]he probative value of the extrinsic offense correlates

 positively with its likeness to the offense charged.” Cardenas, 895 F.2d at 1344 (citation and

 alteration omitted). Defendant points out that the 2011 conviction involved street level sales of

 relatively small amounts of crack cocaine, while the offenses charged here involve large amounts

 of a different drug, methamphetamine. Therefore, Defendant argues that evidence of his 2011

 conviction should be excluded. The Government contends that the Defendant’s argument

 contravenes established law and the difference in drug type is not material.

         Upon review, the Court agrees that the difference in drug type does not preclude its


 2
   Universal Express, Inc. v. U.S. SEC, 177 F. App’x 52, 53 (11th Cir. 2006) (courts may take judicial notice
 of public records, such as a complaint filed in another court).

                                                      8
Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 9 of 12

                                                                   CASE NO. 21-cr-20137-BLOOM


 admissibility. Although Defendant argues that none of the cases cited by the Government involved

 extrinsic acts that were as factually dissimilar and as old, the Court is not persuaded that the factual

 dissimilarities with respect to the 2011 conviction are decisive. First, the Court has already

 determined that the 2011 conviction is not too remote to be probative. Second, Defendant has not

 cited a case in which a court found that a prior conviction was not admissible simply because it

 involved a different amount of a different drug. For example, in Sanders, a case involving an

 international conspiracy to traffic 153 kilograms of cocaine, the Eleventh Circuit determined that

 the district court abused its discretion in admitting a 22 year-old conviction for the street-level sale

 of 1.4 grams of marijuana based on the “factual combination . . . of the lengthy time span, the

 extremely disparate amounts of different drugs, and the materially differing roles in the offenses.”

 668 F.3d at 1315. Here, Defendant’s 2011 conviction is less remote than the conviction at issue in

 Sanders. Moreover, the Court cannot conclude that there is an extremely disparate amount of

 different drugs. Defendant’s 2011 conviction involved the sale of 73.74 grams of crack cocaine,

 over a two month period, while the present case involves 3.3 pounds of methamphetamine.

         Indeed, in United States v. Diaz-Lizaraza, the court determined that evidence of the

 defendant’s prior arrest for possession of marijuana with intent to distribute was relevant and

 admissible to the issue of intent to conspire to possess and distribute cocaine, even though the two

 offenses involved different amounts and types of drugs. 981 F.2d 1216, 1226 (11th Cir. 1993).

 Similarly, in Smith, the defendant was charged with conspiring to distribute and possess with intent

 to distribute cocaine. The court rejected the defendant’s argument that evidence of two prior

 convictions for possession of cocaine were unduly prejudicial because they occurred six and ten

 years before the charged offense and were for possession, not distribution or possession with intent

 to distribute, cocaine. 741 F.3d at 1225. In addition, the court in United States v. Lampley, 68 F.3d



                                                    9
Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 10 of 12

                                                                  CASE NO. 21-cr-20137-BLOOM


  1296, 1300 (11th Cir. 1995), held that evidence of 15-year-old small-scale marijuana offenses was

  admissible where the defendant was charged with conspiracy to distribute cocaine and possession

  of cocaine with intent to distribute, even though the prior offenses were “unlike the instant large

  cocaine deal,” which involved 10 kilograms of cocaine. See also United States v. Barron-Soto, 820

  F.3d 409, 418 (11th Cir. 2016) (rejecting contention that admission of prior drug offense was

  unduly prejudicial in part because it involved a smaller amount and different type of drugs).

         Here, although Defendant’s 2011 conviction involved street level sales of small amounts

  of crack cocaine, it required the same state of mind, and is therefore highly probative. See id.

  (“Evidence of prior drug dealings is highly probative of intent to distribute a controlled substance,

  as well as involvement in a conspiracy.” (quotations omitted)).

             iii. Government’s need for the evidence to prove intent

         Finally, the Eleventh Circuit has recognized “the special difficulty of proving intent in

  conspiracy cases.” Diaz-Lizaraza, 981 F.2d at 1225 (quoting Pollock, 926 F.2d at 1048). See also,

  United States v. Glen-Archila, 677 F.2d 809, 816 (11th Cir. 1982) (“The former Fifth Circuit has

  in the past noted the difficulty the government often has in proving intent in conspiracy cases.”)

  (citing United States v. Roberts, 619 F.2d 379, 382-83 (5th Cir. 1980)); Calderon, 127 F.3d at

  1332. (“[T]he court should consider the strength of the government’s case on the intent issue absent

  the proffered evidence of prior bad acts.”); Cardenas, 895 F.2d at 1343 (citation omitted). “While

  the strength of the government’s case regarding intent is important in comparing probative value

  and prejudice, the greater the government’s need for evidence of intent, the more likely that the

  probative value will outweigh any possible prejudice.” Delgado, 56 F.3d at 1366 (citations and

  internal quotations omitted).

         Moreover, where a defendant asserts a mere presence defense, the introduction of evidence



                                                   10
Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 11 of 12

                                                                 CASE NO. 21-cr-20137-BLOOM


  of other crimes is highly probative to counter such a defense. United States v. Delgado, 56 F.3d

  1357, 1365 (11th Cir. 1995). Defendant has not disputed the Government’s representation that he

  will rely upon a mere presence defense to the charges in this case. Thus, to the extent that

  Defendant will rely upon such a defense, evidence of his prior drug conviction is certainly relevant

  and admissible. See Lampley, 68 F.3d at 1330 (where defendant presented mere presence defense,

  evidence of prior drug dealings relevant to show motive, intent, knowledge, and willfulness).

  Accordingly, Defendant fails to show that the probative value of the 2011 conviction is

  substantially outweighed by the danger of unfair prejudice.

              iv. Limiting instruction

           Finally, the Court notes further that any unfair prejudice from admitting Defendant’s 2011

  conviction will be addressed by an appropriate limiting instruction to the jury. See United States

  v. Borja-Antunes, 530 F. App’x 882, 886 (11th Cir. 2013) (finding that the court’s limiting

  instruction reduced the risk of undue prejudice in admitting evidence of prior conviction);

  Calderon, 127 F.3d at 1333 (same); Diaz-Lizaraza, 981 F.2d at 1225 (same); Edouard, 485 F.3d

  at 1346 (same).

     IV.      CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

  [33], is GRANTED IN PART. Evidence of Defendant’s 2003 conviction is excluded; however,

  the Government will be permitted to introduce evidence of Defendant’s 2011 conviction.

           DONE AND ORDERED in Chambers at Miami, Florida, on August 31, 2021.




                                                        ________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

                                                   11
Case 1:21-cr-20137-BB Document 55 Entered on FLSD Docket 08/31/2021 Page 12 of 12

                                                  CASE NO. 21-cr-20137-BLOOM


  Copies to:

  Counsel of record




                                       12
